114 Mich. App. 126 (1981)
318 N.W.2d 486
PEOPLE
v.
PLATO
Docket No. 53714.
Michigan Court of Appeals.
Decided December 18, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Martin M. Holmes, *129 Prosecuting Attorney, and Leonard J. Malinowski, Assistant Attorney General, for the people.
Chris J. Van Oosterum, for defendant on appeal.
Before: ALLEN, P.J., and M.J. KELLY and J.J. KELLEY,[*] JJ.
PER CURIAM.
Defendant was charged in district court with the misdemeanor offense of possession of the controlled substance lysurgic acid diethylamide (LSD), and with the felony offense of possession of phencyclidine (PCP). Following a preliminary examination, the district court retained jurisdiction of the misdemeanor offense and bound defendant over to circuit court on the PCP charge. October 1, 1979, pursuant to a plea bargain, defendant pled guilty in district court to the LSD charge and was sentenced by the district court to three days in jail and one year probation.
November 6, 1979, defendant moved to dismiss the felony information in circuit court on grounds that his guilty plea to possession of LSD in district court barred trial in circuit court on grounds of double jeopardy. Following a hearing and argument, the motion was denied. Trial by jury was held April 28, 1980, and defendant was found guilty. At the trial, the court admitted portions of the transcript of defendant's plea in the district court. Defendant did not take the stand and rested without offering proofs. August 12, 1980, defendant was sentenced to six months in jail, three years probation, and court costs of $750. He appeals of right raising three issues.
Both controlled substances were discovered June 14, 1970, when police officers executed a search *130 warrant at defendant's home. In the bedroom they found a cigarette lighter case containing two small papers. Wrapped in one of the papers was a substance later identified as less than one-tenth of a gram of phencyclidine (PCP). The other paper had upon it a microdot of a substance later determined to be lysergice acid diethylamide (LSD). Certain other drug paraphernalia were also confiscated.
I
Defendant first claims that he was denied effective assistance of counsel in that he was incorrectly advised by his attorney that if he agreed to plead guilty to the district court charge he would not be prosecuted on the pending circuit court charge.
In Michigan, the merit of a claim of ineffective assistance of counsel is determined by applying a bifurcated standard. People v Garcia, 398 Mich. 250; 247 NW2d 547 (1976). The first prong of the test focuses on the Sixth Amendment right to counsel, for which the Supreme Court has adopted the standard established in Beasley v United States, 391 F2d 687 (CA 6, 1974). Garcia, supra, 264. To satisfy defendant's right to counsel, his lawyer "must perform at least as well as a lawyer with ordinary training and skill in the criminal law and must conscientiously protect his client's interests, undeflected by conflicting considerations". Garcia, supra, 264.
The second prong, which was developed from People v Degraffenreid, 19 Mich. App. 702; 173 NW2d 317 (1969), examines whether particular mistakes of defense counsel jeopardized defendant's right to a fair trial. Under this prong of the *131 test, a court should not grant a new trial unless it finds that, but for the mistake, defendant would have had a reasonably likely chance of acquittal. Garcia, supra, 266.
In the present case, defendant relies on the second prong of the Garcia standard, claiming that his counsel made a serious mistake, not during trial, but in the failure to warn defendant prior to the guilty plea that the circuit court charge would be pursued and that the guilty plea transcript could be used as evidence against him in the subsequent trial. In support of this claim, defendant submitted an affidavit in which he states that he tendered the plea in reliance on assurances from his counsel that "everything would be taken care of by his plea", that "it would never come up again", and that "his plea could not and would not be used against him".
We do not believe that defendant has proven his claim of ineffective assistance of counsel. A convicted person who attacks the adequacy of the representation he received at trial must prove his claim. To the extent his claim depends on facts not of record, it is incumbent on him to make a testimonial record at the trial court level in connection with a motion for a new trial which evidentially supports his claim and which excludes hypotheses consistent with the view that his trial lawyer represented him adequately. People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973), People v Jelks, 33 Mich. App. 425, 431; 190 NW2d 291 (1971), lv den 386 Mich. 768 (1971), People v Means (On Remand), 97 Mich. App. 641, 645; 296 NW2d 14 (1980).
The circumstances surrounding the guilty plea *132 and the advice or lack of advice given by defense counsel were not explored at trial or at a motion for new trial. Notwithstanding defendant's affidavit, the record does not establish that defendant tendered the plea in reliance on his belief that the pending charges would be dismissed and that the admissions he made would not be used against him. Defendant acknowledged during the plea that he was not threatened or coerced into pleading guilty and that no one had promised him anything in exchange for pleading guilty other than the sentence recommendation which was placed on the record. Further, defense counsel's statements during argument on the motion to quash indicate that he and the defendant understood at the time of the plea that plaintiff would pursue the pending charge. We hold that the record does not establish defendant's claim of ineffective assistance of counsel.
II
Defendant next asserts that prosecution of the PCP charge following his plea of guilty to the LSD charge violated the rule against double jeopardy. Following the guilty plea, defendant filed a motion to quash the circuit court information based on double jeopardy, which was denied by the trial court. The essence of defendant's argument at trial and on appeal is that possession of the two controlled substances was a single criminal activity, involving a single criminal goal or intent and that, under the single transaction test announced in People v White, 390 Mich. 245; 212 NW2d 222 (1973), defendant was placed in jeopardy by the guilty plea conviction and could not be subsequently tried for possession of PCP. We disagree.
*133 White held that, in order to satisfy the constraints of double jeopardy, the prosecutor must, except in limited circumstances, join at one trial all charges arising out of a single criminal act, occurrence, or transaction. Therefore, although the rape and kidnapping were separate offenses, it was uncontested that they occurred in the same criminal occurrence, and thus defendant was entitled to be tried on both charges in a single trial. But in the instant case, the only element of sameness is that the two drugs were found at the same time and in the same container. Unlike the situation in White, there is no evidence in the instant case that defendant acquired possession of the two drugs at the same time and in a single transaction. The offenses of possession of LSD and possession of PCP do not involve a criminal activity with a single intent or goal. They are separate offenses involving separate intent elements and the violation of separate statutory sections allowing for the imposition of different maximum penalties. They are clearly not the "same offense" for which multiple convictions would be prohibited under People v Jankowski, 408 Mich. 79; 289 NW2d 674 (1980).
Assuming, arguendo, that the instant case falls within the "single transaction test" established in White, supra, we find no reason to reverse. A recognized exception to the "single transaction test" applies when a defendant pleads guilty to one of two or more charges knowing that the prosecutor plans to proceed to trial on the remaining charges. People v Goans, 59 Mich. App. 294; 229 NW2d 422 (1975). This is precisely what transpired here. On appeal, defendant in his affidavit states that, when he pled guilty to the misdemeanor charge in district court, he did so on the understanding that the felony charge in circuit court *134 would not be pursued. The transcript indicates otherwise. Upon pleading guilty to the misdemeanor, defendant unequivocally stated no promises were made in exchange for his plea. At the hearing in circuit court on the motion to quash, defense counsel disavowed any suggestion that he believed "that the case would be dismissed" in circuit court.[1] Thus, despite defendant's affidavit, it appears that the plea was entered with full knowledge that the action in circuit court would be pursued.
III
Defendant's final claim is that admission into evidence of portions of the guilty plea transcript was, in essence, evidence of a prior conviction excludable under MRE 609. At trial, plaintiff offered certain portions of the guilty plea transcript to establish that defendant resided at the house and had knowledge of the controlled substances. The trial court admitted the evidence over defense counsel's objection.
Contrary to defendant's claim, the portions of the transcript admitted in evidence did not show a prior conviction. Instead, they disclosed that defendant resided at the house on which the search warrant was executed and had knowledge of the controlled substances. It is well established that a defendant's testimony in a former unrelated proceeding is admissible as substantive evidence, absent *135 an indication that the prior testimony was given under compulsion. People v Ewing, 99 Mich. App. 110, 114; 297 NW2d 628 (1980). This result is consistent with the evidentiary rule that voluntary statements or admissions by an accused, either before or after the commission of a crime or before or after his arrest, are admissible, providing they are voluntary, notwithstanding that the statement may tend to show the commission of another offense. People v Hopper, 21 Mich. App. 276; 175 NW2d 889 (1970), lv den 385 Mich. 761 (1971).
Even if error occurred, it would be harmless since the other evidence presented by plaintiff was sufficient to establish defendant's residence at the house and his knowledge of the drugs.
Affirmed.
M.J. KELLY, J. (dissenting).
I believe that the possession of phencyclidine and LSD contrary to the different subsections of the same statute, MCL 333.7403(2)(b); MSA 14.15(7403)(2)(b) and MCL 333.7403(2)(c); MSA 14.15(7403)(2)(c), was one transaction committed at one time with a single intent and goal. The small amounts of the drugs were found at the same time in the same container. Compare People v White, 390 Mich. 245, 258; 212 NW2d 222 (1973), and Crampton v 54-A Dist Judge, 397 Mich. 489, 499; 245 NW2d 28 (1976). The only real question here is whether defendant waived his right to a single trial when he pled guilty to one of the charges while the other remained pending. Wayne County Prosecutor v Recorder's Court Judge, 92 Mich. App. 433, 442; 285 NW2d 318 (1979), People v Kenneth Smith, 69 Mich. App. 537, 539, 245 NW2d 125 (1976), People v Goans, 59 Mich. App. 294, 297; 229 NW2d 422 (1975).
*136 My reading of the record leads me to conclude that defense counsel was unaware of the exception to the single transaction requirement as found in People v Goans, supra. In fact defense counsel brought a motion to quash the information and to discharge the defendant based upon the principles of double jeopardy and the applicability of the single transaction test. At the hearing on the motion his comments revealed that he did not know the holding of People v Goans, supra, and I therefore feel he made a serious mistake which was tantamount to ineffective assistance of counsel. People v Garcia, 398 Mich. 250; 247 NW2d 547 (1976), People v Degraffenreid, 19 Mich. App. 702; 173 NW2d 317 (1969). Trial was held on April 28, 1980, but defendant was not sentenced until August 12th. No explanation is made for this hiatus, but apparently no motion for new trial was made, as we have no record of same in the lower court proceedings.
Appellate counsel does not explain why a Ginther motion to remand (People v Ginther, 390 Mich. 436, 445; 212 NW2d 922 [1973]) was not made so that he could file a motion for a new trial alleging ineffective assistance of counsel. Query: Is this ineffective assistance of appellate counsel? I agree that we cannot consider the ex parte affidavit presented by defendant for the first time on appeal; but, convinced as I am that defendant has made an arguably meritorious claim, I would affirm but without prejudice to the filing of a delayed motion for new trial in the trial court by appellate counsel of record, the same to be accomplished forthwith. After the filing of such motion, the trial court would be instructed to conduct a hearing thereon, make findings of fact and conclusions of law and order or deny relief accordingly. I would not retain jurisdiction.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  "Mr. Fielstra [defense counsel]: There was no plea negotiation as such. He was aware that both charges were pending at the time of the guilty plea. If there is some suggestion that I believed that the case would be dismissed or that I would not bring this motion, I can state to the court that was not the case. It was known to the prosecutor that we would both proceed with whatever motions or procedures were necessary in this matter. Subsequently, I filed my motion." (Emphasis added.)